  Case 1:19-cv-02230-UNA Document 1 Filed 12/05/19 Page 1 of 14 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JOHN THOMPSON, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 LIBERTY PROPERTY TRUST, WILLIAM                     )   CLASS ACTION
 HANKOWSKY, THOMAS C. DELOACH,                       )
 JR., KATHERINE DIETZE, ANTONIO                      )
 FERNANDEZ, DANIEL P. GARTON,                        )
 ROBERT G. GIFFORD, DAVID L.                         )
 LINGERFELT, MARGUERITE NADER,                       )
 LAWRENCE D. RAIMAN, FREDERIC                        )
 TOMCZYK, PROLOGIS, INC., PROLOGIS                   )
 L.P., LAMBDA REIT ACQUISITION LLC,                  )
 LAMDA OP ACQUISITION LLC,                           )
 LIBERTY PROPERTY LIMITED                            )
 PARTNERSHIP, and LEAF HOLDCO                        )
 PROPERTY TRUST,                                     )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      On October 27, 2019, Liberty Property Trust’s (“LPT” or the “Company”) Board

of Trustees (the “Board” or “Individual Defendants”) caused LPT to enter into an agreement and

plan of merger (the “Merger Agreement”) with Prologis, Inc. (“Parent”), Prologis, L.P. (“Parent

OP”), a Delaware limited partnership, Lambda REIT Acquisition LLC (“Prologis Merger Sub”),

Lambda OP Acquisition LCL, a Delaware limited liability company (“Prologis OP Merger Sub,”
  Case 1:19-cv-02230-UNA Document 1 Filed 12/05/19 Page 2 of 14 PageID #: 2



and together with Parent, Parent OP, and Prologis Merger Sub, the “Parent Parties”), Liberty

Property Limited Partnership (the “Partnership”), and Leaf Holdco Property Trust (“New Liberty

Holdco,” and together with the Partnership, the “Company Parties”).

       2.        Pursuant to the terms of the Merger Agreement, LPT’s stockholders will receive

0.675 shares of Parent common stock for each share of LPT they own (the “Proposed

Transaction”).

       3.        On November 26, 2019, defendants filed a Form S-4 Registration Statement (the

“Proxy Statement”) with the United States Securities and Exchange Commission (the “SEC”) in

connection with the Proposed Transaction.

       4.        The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.        This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.        This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.        Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.




                                                  2
  Case 1:19-cv-02230-UNA Document 1 Filed 12/05/19 Page 3 of 14 PageID #: 3



                                          PARTIES

       8.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of LPT common stock.

       9.     Defendant LPT is a Maryland corporation and a party to the Merger Agreement.

LPT’s common stock is traded on the New York Stock Exchange under the ticker symbol “LPT.”

       10.    Defendant William P. Hankowsky is Chief Executive Officer, President, and

Chairman of the Board of the Company.

       11.    Defendant Thomas C. DeLoach, Jr. is a trustee of the Company.

       12.    Defendant Katherine Dietze is a trustee of the Company.

       13.    Defendant Antonio Fernandez is a trustee of the Company.

       14.    Defendant Daniel P. Garton is a trustee of the Company.

       15.    Defendant Robert G. Gifford is a trustee of the Company.

       16.    Defendant David L. Lingerfelt is a trustee of the Company.

       17.    Defendant Marguerite Nader is a trustee of the Company.

       18.    Defendant Lawrence D. Raiman is a trustee of the Company.

       19.    Defendant Fredric J. Tomczyk is a trustee of the Company.

       20.    The defendants identified in paragraphs 10 through 19 are collectively referred to

herein as the “Individual Defendants.”

       21.    Defendant Parent is a Maryland corporation and a party to the Merger Agreement.

       22.    Defendant Parent OP is a Delaware limited partnership and a party to the Merger

Agreement.

       23.    Defendant Prologis Merger Sub is a Maryland limited liability company, a wholly-

owned subsidiary of Parent, and a party to the Merger Agreement.




                                              3
  Case 1:19-cv-02230-UNA Document 1 Filed 12/05/19 Page 4 of 14 PageID #: 4



        24.     Defendant Prologis OP Merger Sub is a Delaware limited liability company, a

wholly-owned subsidiary of Parent OP, and a party to the Merger Agreement.

        25.     Defendant Partnership is a Pennsylvania limited partnership and a party to the

Merger Agreement.

        26.     Defendant New Liberty Holdco is a Maryland real estate investment trust, a wholly-

owned subsidiary of LPT, and a party to the Merger Agreement.

                                CLASS ACTION ALLEGATIONS

        27.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of LPT (the “Class”). Excluded from the Class are defendants herein and any person,

firm, trust, corporation, or other entity related to or affiliated with any defendant.

        28.     This action is properly maintainable as a class action.

        29.     The Class is so numerous that joinder of all members is impracticable. As of

October 23, 2019, there were approximately 157,522,191 shares of LPT common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        30.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        31.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.




                                                   4
  Case 1:19-cv-02230-UNA Document 1 Filed 12/05/19 Page 5 of 14 PageID #: 5



       32.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

       33.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       34.     LPT is a leader in commercial real estate, serving customers in the United States

and United Kingdom through the development, acquisition, ownership, and management of

superior logistics, warehouse, manufacturing, and R&D facilities in key markets.

       35.     The Company’s 112 million square foot operating portfolio provides productive

work environments to 1,200 tenants.

       36.     On October 27, 2019, LPT’s Board caused the Company to enter into the Merger

Agreement.

       37.     Pursuant to the terms of the Merger Agreement, LPT’s stockholders will receive

0.675 shares of Parent common stock for each share of LPT common stock they own.

       38.     According to the press release announcing the Proposed Transaction:

       Prologis, Inc. (NYSE: PLD) and Liberty Property Trust (NYSE: LPT) today
       announced that the two companies have entered into a definitive merger agreement
       by which Prologis will acquire Liberty in an all-stock transaction, valued at
       approximately $12.6 billion, including the assumption of debt. The board of
       directors of Prologis and the board of trustees of Liberty have each unanimously
       approved the transaction. . . .



                                                 5
  Case 1:19-cv-02230-UNA Document 1 Filed 12/05/19 Page 6 of 14 PageID #: 6




       Under the terms of the agreement, Liberty shareholders will receive 0.675x of a
       Prologis share for each Liberty share they own. The transaction, which is currently
       expected to close in the first quarter of 2020, is subject to the approval of Liberty
       shareholders and other customary closing conditions.

       BofA Securities and Morgan Stanley are acting as financial advisors and Wachtell,
       Lipton, Rosen & Katz is serving as legal advisor to Prologis. Goldman Sachs and
       Citigroup are acting as financial advisors and Morgan, Lewis and Bockius LLP is
       serving as legal advisor to Liberty.

The Registration Statement Omits Material Information, Rendering it False and Misleading

       39.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       40.     As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and

misleading.

       41.     First, the Registration Statement omits material information regarding the

Company’s and Prologis’s financial projections.

       42.     With respect to the Company’s financial projections, the Registration Statement

fails to disclose: (i) all line items used to calculate (a) Total Net Operating Income, (b) Adjusted

EBITDA, (c) FFO, (d) AFFO, and (e) Unlevered FCF; and (ii) a reconciliation of all non-GAAP

to GAAP metrics.

       43.     With respect to Prologis’s financial projections, the Registration Statement fails to

disclose: (i) all line items used to calculate (a) for each set of projections, Adjusted EBITDA, (b)

Core FFO, (c) AFFO Excluding Gains, (d) Total Net Operating Income, (e) FFO, (f) AFFO, and

(g) Unlevered FCF; and (ii) a reconciliation of all non-GAAP to GAAP metrics.

       44.     With respect to the combined company’s financial projections, the Registration

Statement fails to disclose: (i) all line items used to calculate (a) Total Net Operating Income, (b)



                                                 6
  Case 1:19-cv-02230-UNA Document 1 Filed 12/05/19 Page 7 of 14 PageID #: 7



Adjusted EBITDA, (c) FFO, (d) AFFO, and (e) Unlevered FCF; and (ii) a reconciliation of all

non-GAAP to GAAP metrics.

       45.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       46.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisors in connection with the Proposed

Transaction, Goldman Sachs (“Goldman”) and Citigroup (“Citi”).

       47.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis for LPT,

the Registration Statement fails to disclose: (i) all line items used to calculate unlevered free cash

flow; (ii) the individual inputs and assumptions underlying the discount rates ranging from 4.5%

to 5.5% and the perpetuity growth rates ranging from 0.3% to 1.9%; (iii) the terminal values for

the Company; (iv) Goldman’s basis for applying exit terminal year EBITDA multiples ranging

from 20.0x to 24.0x; (v) the terminal value of non-stabilized assets in the terminal year; (vi) the

incremental stabilized net operating income; (vii) the Company’s net debt, preferred equity, and

non-controlling interests; and (viii) the number of fully diluted outstanding shares of the Company.

       48.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis for

Prologis, the Registration Statement fails to disclose: (i) all line items used to calculate unlevered

free cash flow; (ii) the individual inputs and assumptions underlying the discount rates ranging

from 4.5% to 5.5% and the perpetuity growth rates ranging from 1.0% to 2.4%; (iii) the terminal

values for Prologis; (iv) Goldman’s basis for applying exit terminal year EBITDA multiples

ranging from 23.0x to 27.0x; (v) the terminal value of non-stabilized assets in the terminal year;




                                                  7
  Case 1:19-cv-02230-UNA Document 1 Filed 12/05/19 Page 8 of 14 PageID #: 8



(vi) the incremental stabilized net operating income; (vii) Prologis’s net debt, preferred equity, and

non-controlling interests; and (viii) the number of fully diluted outstanding shares of Prologis.

        49.    With respect to Goldman’s Illustrative Present Value of Future Share Price

Analysis for Liberty Standalone, the Registration Statement fails to disclose: (i) Goldman’s basis

for applying price to next twelve months (“NTM”) FFO multiples ranging from 17.0x to 21.0x;

and (ii) the individual inputs and assumptions underlying the discount rate of 5.5%.

        50.    With respect to Goldman’s Illustrative Present Value of Future Share Price

Analysis for Prologis Standalone, the Registration Statement fails to disclose: (i) Goldman’s basis

for applying price to NTM FFO multiples ranging from 22.0x to 26.0x; and (ii) the individual

inputs and assumptions underlying the discount rate of 5.5%.

        51.    With respect to Goldman’s Illustrative Present Value of Future Share Price

Analysis for Pro Forma Value to be Received per Liberty Common Share, the Registration

Statement fails to disclose: (i) Goldman’s basis for applying price to NTM FFO multiples ranging

from 21.5x to 25.5x; and (ii) the individual inputs and assumptions underlying the discount rate of

5.5%.

        52.    With respect to Goldman’s Illustrative Implied Premia of Precedent REIT

Transactions, the Registration Statement fails to disclose: (i) the transactions observed by Goldman

in the analysis; and (ii) the premiums paid in the transactions.

        53.    With respect to Citi’s Discounted Cash Flow Analysis of Liberty, the Registration

Statement fails to disclose: (i) all line items used to calculate the unlevered, after-tax free cash

flows that LPT was expected to generate during the period from October 1, 2019 through

December 31, 2024; (ii) the terminal values of LPT; (iii) Citi’s basis for applying a selected range

of Adjusted EBITDA multiples of 18.8x to 22.8x; (iv) the terminal value of non-stabilized assets




                                                  8
  Case 1:19-cv-02230-UNA Document 1 Filed 12/05/19 Page 9 of 14 PageID #: 9



in the terminal year; (v) the incremental stabilized net operating income; and (vi) the individual

inputs and assumptions underlying the discount rates ranging from 5.72% to 6.52%.

       54.     With respect to Citi’s Discounted Cash Flow Analysis of Prologis, the Registration

Statement fails to disclose: (i) all line items used to calculate the unlevered, after-tax free cash

flows that Prologis was expected to generate during the period from October 1, 2019 through

December 31, 2024; (ii) the terminal values of Prologis; (iii) Citi’s basis for applying a selected

range of Adjusted EBITDA multiples of 22.1x to 26.1x; (iv) the terminal value of non-stabilized

assets in the terminal year; (v) the incremental stabilized net operating income; and (vi) the

individual inputs and assumptions underlying the discount rates ranging from 6.44% to 7.38%.

       55.     With respect to Citi’s Combined Company DCF Analysis, the Registration

Statement fails to disclose: (i) all line items used to calculate the unlevered, after-tax free cash

flows that the combined company was expected to generate during the period from October 1,

2019 through December 31, 2024; (ii) the terminal values of the combined company; (iii) Citi’s

basis for applying a selected range of Adjusted EBITDA multiples of 22.1x to 26.1x; and (iv) the

individual inputs and assumptions underlying the discount rates ranging from 6.44% to 7.38%.

       56.     With respect to Citi’s analysis of research analysts’ price targets for LPT common

shares, the Registration Statement fails to disclose: (i) the price targets observed by Citi in the

analysis; and (ii) the sources thereof.

       57.     With respect to Citi’s analysis of the estimated NAV of LPT’s and Prologis’s assets,

the Registration Statement fails to disclose the research analysts’ estimates.

       58.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.




                                                 9
 Case 1:19-cv-02230-UNA Document 1 Filed 12/05/19 Page 10 of 14 PageID #: 10



        59.     Third, the Registration Statement omits material information regarding potential

conflicts of interest of Citi.

        60.     The Registration Statement fails to disclose the amount of Citi’s fee that is

contingent upon the consummation of the Proposed Transaction.

        61.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

        62.     The omission of the above-referenced material information renders the Registration

Statement false and misleading, including, inter alia, the following sections of the Registration

Statement: (i) Background of the Mergers; (ii) Recommendation of the Liberty Board of Trustees

and its Reasons for the Mergers; (iii) Opinions of Liberty’s Financial Advisors; (iv) Certain

Prologis Unaudited Prospective Financial Information; and (v) Certain Liberty Unaudited

Prospective Financial Information.

        63.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                              COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                 Thereunder Against the Individual Defendants and LPT

        64.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

        65.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. LPT is liable as the

issuer of these statements.



                                                  10
 Case 1:19-cv-02230-UNA Document 1 Filed 12/05/19 Page 11 of 14 PageID #: 11



       66.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       67.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       68.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       69.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       70.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       71.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                            COUNT II

                    Claim for Violation of Section 20(a) of the 1934 Act
      Against the Individual Defendants, the Parent Parties, and the Company Parties

       72.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       73.     The Individual Defendants, the Parent Parties, and the Company Parties acted as

controlling persons of LPT within the meaning of Section 20(a) of the 1934 Act as alleged herein.

By virtue of their positions as officers and/or Board members of LPT and participation in and/or



                                                 11
 Case 1:19-cv-02230-UNA Document 1 Filed 12/05/19 Page 12 of 14 PageID #: 12



awareness of the Company’s operations and/or intimate knowledge of the false statements

contained in the Registration Statement, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that plaintiff contends are false and

misleading.

       74.     Each of the Individual Defendants, the Parent Parties, and the Company Parties was

provided with or had unlimited access to copies of the Registration Statement alleged by plaintiff

to be misleading prior to and/or shortly after these statements were issued and had the ability to

prevent the issuance of the statements or cause them to be corrected.

       75.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       76.     The Parent Parties and the Company Parties also had supervisory control over the

composition of the Registration Statement and the information disclosed therein, as well as the

information that was omitted and/or misrepresented in the Registration Statement.

       77.     By virtue of the foregoing, the Individual Defendants, the Parent Parties, and the

Company Parties violated Section 20(a) of the 1934 Act.

       78.     As set forth above, the Individual Defendants, the Parent Parties, and the Company

Parties had the ability to exercise control over and did control a person or persons who have each

violated Section 14(a) of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged




                                                  12
 Case 1:19-cv-02230-UNA Document 1 Filed 12/05/19 Page 13 of 14 PageID #: 13



herein. By virtue of their positions as controlling persons, these defendants are liable pursuant to

Section 20(a) of the 1934 Act. As a direct and proximate result of defendants’ conduct, plaintiff

and the Class are threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                  13
Case 1:19-cv-02230-UNA Document 1 Filed 12/05/19 Page 14 of 14 PageID #: 14



Dated: December 5, 2019                RIGRODSKY & LONG, P.A.

                                  By: /s/ Gina M. Serra
                                      Brian D. Long (#4347)
OF COUNSEL:                           Gina M. Serra (#5387)
                                      300 Delaware Avenue, Suite 1220
RM LAW, P.C.                          Wilmington, DE 19801
Richard A. Maniskas                   Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300       Facsimile: (302) 654-7530
Berwyn, PA 19312                      Email: bdl@rl-legal.com
Telephone: (484) 324-6800             Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                 Attorneys for Plaintiff




                                     14
